Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 26, 2003








 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed June 26, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00345-CV
____________
 
IN RE SUNG J. SONG, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 26, 2003, relator, Sung J.
Song, filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  Pursuant to relator=s motion, on April 18, 2003, this
Court abated the proceeding pending further action in the 157th Judicial
District Court of Harris County in cause number 2001-44971.  On May 29, 2003, this Court issued an order
directing the parties to file a response demonstrating reasonable grounds for
continuing the abatement of this proceeding, or to file an appropriate  dispositive
motion.  On June 12, 2003, relator filed a motion to dismiss his petition for writ of
mandamus because all matters in dispute have now been resolved.  We grant the motion.
Accordingly, relator=s petition for writ of mandamus is
dismissed.
PER CURIAM
 




Petition
Dismissed and Memorandum Opinion filed June 26, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.